Gregory, Justice
(concurring and dissenting):
This case involves a minor vehicular collision. Goodson Construction Company’s truck, while proceeding through Loris at a slow speed, barely sideswiped respondent’s parked pickup, causing minimal property damage. Although I concur in affirming the generous actual damage award, I dissent as to the punitive damage verdict. The award of One Hundred Thousand ($100,000.00) Dollars in punitive damages is so grossly excessive as to mandate the conclusion that this verdict was the result of passion, caprice, prejudice, corruption, or other improper motive.1 would reverse the One Hundred Thousand ($100,000.00) Dollar award, and remand for a new trial on the issue of punitive damages. Cf., Carrigg v. Blue, 283 S. C. 494, 323 S. E. (2d) 787 (App. 1984).

 The record is void of any evidence of the construction company’s net worth.